DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments- 35 USC § 103
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Applicant argues that the Taylor reference does not teach the claims as presently amended. The Antiga reference has been included to teach the amended claim language. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites “wherein the different levels of complexity include one or more different levels of complexity of blood flow patterns, different levels of complexity or variance in topology, different distances from an ostium or different distances from a stenosed vessel”. It is unclear if the phrase should read “different levels of complexity of variance in topology”. It is unclear why the second “different levels of complexity” is included and appears to be redundant. For the purposes of examination the limitation is interpreted to be “differing levels of variance in topology”. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-38, 42, 44-46, 50, and 52-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “An image-based modeling framework for patient-specific computational hemodynamics” (“Antiga”) in view of “Patient-Specific Modeling of Cardiovascular Mechanics” (“Taylor”).
Regarding claims 37, 45 and 53 (for the purposes of examination, the narrowest claim 53 is presented), Antiga teaches:
A non-transitory computer readable medium for use on at least one computer system containing computer-executable programming instructions for performing a method for noninvasively determining patient-specific treatment options (Antiga: Introduction, “the study of hemodynamic variables and how they relate to disease processes, and by the improvements  in the available computing resources, which now allow simulations to be run anywhere from personal computers to parallel clusters…the evaluation of the ability of some hemodynamic variables to predict disease or influence treatment” ), the method comprising:
obtaining patient-specific anatomical data of a patient's anatomy (Antiga: page 1099, “Magnetic resonance (MR), three dimensional ultrasound (3D-US), computed tomography (CT) and rotational angiography (RA) scanners today available in clinical settings are capable of providing information about the anatomy of blood vessels with sub-millimetric resolutions”); 
generating, based on the patient-specific anatomical data, a first model in the form of a three-dimensional surface mesh model of the patient's anatomy (Antiga: page 1105, “6.1 Surface remeshing”, “Once the shape of the model has been finalized, a computational mesh must be generated for the numerical solution of the partial differential equations describing blood flow. Our approach for automated mesh generation is to generate a high quality triangulated surface mesh”; Figure 4);
identifying at least one portion of the first model that has a different level of complexity          relative to another portion of the first model (Antiga: Fig. 4 plainly depicts different mesh sizes, main branches and side branches which are all interpreted as different levels of complexity),                                                                                                         wherein the different levels of complexity include one or more of different  levels of complexity of blood flow patterns, different levels of complexity or variance in topology (Antiga: Fig. 4 plainly depicts different mesh sizes, main branches and side branches which are all interpreted as a variance in topology), different distances from an ostium, or different  distances from a stenosed vessel;
generating based on the three-dimensional surface mesh model, a three-dimensional combined surface and volume mesh model (Antiga: page 1107, “6.2 Volume meshing”, “Volume mesh generation is performed on the basis of the surface mesh produced at the previous step, as the latter is left unchanged and the interior is filled with volumetric elements”; Fig. 4 figure on the right is plainly a combined surface and volume mesh), 
wherein:                                                                                                                                                           generating, based on the first model and the identified at least one portion, a second  model in the form of a three-dimensional combined surface and volume mesh model (Antiga: Fig. 4, “Center result of surface remeshing using distance to centerline as sizing function and Rel = 0.4. Right cutout of the volume mesh, showing element size grading that closely follows surface element grading and adaptive 2-element prismatic boundary layer”; page 1107, “6.2 Volume meshing”, “Volume mesh generation is performed on the basis of the surface mesh produced at the previous step, as the latter is left unchanged and the interior is filled with volumetric elements”; page 1108, “In our case, we express target volume at each node of the input surface mesh, setting it proportional to the local triangle edge length on the surface mesh, as shown in Fig. 4”; page 1105, “Our approach for automated mesh generation is to generate a high quality triangulated surface mesh and to then fill the volume using a combination of tetrahedral and prismatic elements”; each portion of the surface model is then generated in the combined volume and surface model), wherein: 
the second model discretizes a surface and a volume of the patient’s anatomy (Antiga: Fig. 4, “Right cutout of the volume mesh, showing element size grading that closely follows surface element grading and adaptive 2-element prismatic boundary layer”; figure 4 is clearly discretized), and 
the second model includes at least one portion corresponding to the first identified at least one portion of the first model that has a local variation in spatial resolution relative to the identified at least one portion of the first model (Antiga: Fig. 4, “Center result of surface remeshing using distance to centerline as sizing function and Rel = 0.4. Right cutout of the volume mesh, showing element size grading that closely follows surface element grading and adaptive 2-element prismatic boundary layer”; page 1107, “we express target volume at each node of the input surface mesh, setting it proportional to the local triangle edge length on the surface mesh, as shown in Fig. 4.”. Each portion of the surface model is then generated in the combined volume and surface model. If the element size grading closely follows the surface element grading, this is the second model having portions that correspond to the local variation in the first model), the local variation in spatial resolution corresponding to the different level of complexity  of the identified at least one portion of the first model relative to the other portion of the first model (Antiga: Fig. 4 plainly depicts local variation in spatial resolution corresponding to different complexity levels in all of the models); 

Antiga does not explicitly teach but Taylor does teach:
determining blood flow information for the patient by analyzing the model of the patient's anatomy (Taylor: page 119,  “method to simulate blood flow and vessel deformation in arteries. This method embeds the elastodynamics equations into the variational form of the fluid via the definition of a fictitious body force that drives the motion of the vessel. By using a thin-wall assumption, this body force is related to the traction at the fluid-solid interface. The formulation results in a robust, monolithic scheme that is highly efficient for large-scale fluid-structure interaction and wave-propagation problems, provided that the assumptions of small deformation and thin walls are reasonable. For example, Figure 5 shows results from a patient-specific model of blood flow from the aorta to the cerebral arteries for a patient with a right-middle cerebral aneurysm. This computation included 3-element Windkessel outlet boundary conditions implemented using the coupled multidomain method (44), constraints on the shape of outlet velocity profiles (51), and fluid-structure interactions, including spatially varying tissue properties modeled using the coupled momentum method (49). Figure 6 depicts the velocity magnitude and pressure fields at peak systole and at mid-diastole for a patient-specific simulation of blood flow and vessel dynamics in the aorta of a 10-year-old patient with aortic coarctation”); and 
determining the patient-specific treatment options based on the determined blood flow information (Taylor: pages 122-123, “physician utilizes computational tools to construct and evaluate a combined image-based anatomic/physiologic model to predict the outcome of alternate treatment plans for an individual patient. For cardiovascular treatment planning, these simulation systems require an integrated set of software tools to model the effect of alternate treatments on blood flow. The key elements of such a system include a human-computer interface, image segmentation, geometric solid-modeling, operative planning, discretization methods, fluid structure interaction methods, and scientific visualization techniques. Simulation-based medical planning systems must be efficient and minimize user intervention so that results can be obtained in minutes to hours instead of days to weeks. These systems must also accurately describe the key hemodynamic variables, especially flow rate and pressure”; Figure 7, “Overview of a simulation-based medical planning approach as applied to designing bypass surgery for patient with occlusive cardiovascular disease in the aorta and the iliac arteries. Shown from left are (a) magnetic resonance angiography data, (b) preoperative geometric solid model (red ), (c) operative plan (proposed aortofemoral bypass graft shown in yellow)”; page 126, “Optimal Treatment Plans”, “optimization methods coupled with fluid-solid-growth methods could ensure that individual patients get the best possible hemodynamic outcomes in the near term and in the long term”; the optimal treatment option is determined based on the simulated planning).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Antiga (directed to generating combined surface and mesh models from surface models) with Taylor (directed to determined treatments options based on determined blood flow) and arrived at generating combined surface and mesh models with determined treatments options based on determined blood flow. One of ordinary skill in the art would have been motivated to make such a combination to “ensure that individual patients get the best possible hemodynamic outcomes in the near term and in the long term” (Taylor: page 126).

Regarding claims 38, 46, and 54, Antiga and Taylor teach:
The system of claim 37, wherein the patient-specific anatomical data includes at least a portion of an aorta and a proximal portion of main coronary arteries (Taylor: Introduction, “Development of image-based modeling technologies for simulating blood flow began in the
late 1990s (1–3)…investigate the pathogenesis of occlusive and aneurysmal disease in the carotid artery (4,), the coronary arteries (6), the aorta (7), and the cerebral circulation (8–10). P”; Figs. 2, 3, 7).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Antiga (directed to generating combined surface and mesh models from surface models) with Taylor (directed to aortas and main coronary arteries) and arrived at generating combined surface and mesh models with aortas and main coronary arteries. One of ordinary skill in the art would have been motivated to make such a combination to “ensure that individual patients get the best possible hemodynamic outcomes in the near term and in the long term” (Taylor: page 126).

Regarding claims 42 and 50, Antiga and Taylor teach:
The system of claim 37, wherein the generation of the second model of the patient's anatomy is further based on one or more patient-specific physiologic parameters (Antiga: page 1099, “Magnetic resonance (MR), three dimensional ultrasound (3D-US), computed tomography (CT) and rotational angiography (RA) scanners today available in clinical settings are capable of providing information about the anatomy of blood vessels with sub-millimetric resolutions”; page 1107, “6.2 Volume meshing”, “Volume mesh generation is performed on the basis of the surface mesh produced at the previous step, as the latter is left unchanged and the interior is filled with volumetric elements”).


Regarding claims 44 and 52, Antiga and Taylor teach:
The system of claim 38, wherein the patient-specific treatment options include placing a coronary stent in one of the main coronary arteries represented in the second model (Taylor: page 126, “Device Design and Evaluation”, “Stents (bare metal or drug-eluting) are structures used to alleviate diminished blood flow to organs beyond an obstruction or stenosis to maintain an adequate delivery of oxygenated blood. The placement of these mechanical structures changes the biomechanical environment of the artery.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Antiga (directed to generating combined surface and mesh models from surface models) with Taylor (directed to placing a stent) and arrived at generating combined surface and mesh models and placing a stent. One of ordinary skill in the art would have been motivated to make such a combination to “ensure that individual patients get the best possible hemodynamic outcomes in the near term and in the long term” (Taylor: page 126).


Claims 39-41, 47-49, and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “An image-based modeling framework for patient-specific computational hemodynamics” (“Antiga”) in view of “Patient-Specific Modeling of Cardiovascular Mechanics” (“Taylor”) in “Outflow boundary conditions for three-dimensional finite element modeling of blood flow and pressure in arteries” (“Vignon-Clemental”).
Regarding claims 39, 47, and 55, Antiga does not teach but Taylor teaches:
The system of claim 37, wherein: 

the first model includes one or more boundary conditions that provide information about the first model at inflow boundaries, outflow boundaries, or vessel wall boundaries (Taylor: page 113, “the inside boundary of a vessel”, page 114, “Patient-Specific Physiologic Models and Boundary Conditions…Velocity profiles were prescribed at the inlet and outlets to achieve a desired flow distribution”, page 115, “inlet or outlet boundaries of the patient-specific numerical model”,  page 116, “assigning realistic boundary conditions in patient-specific blood flow simulations”);

each of the one or more boundary conditions associated with an inflow boundary is coupled to one or more of a heart model or a lumped parameter model (Taylor: page 113, “the inside boundary of a vessel”, page 114, “Patient-Specific Physiologic Models and Boundary Conditions…Velocity profiles were prescribed at the inlet and outlets to achieve a desired flow distribution”, page 115, “inlet or outlet boundaries of the patient-specific numerical model”,  page 116, “assigning realistic boundary conditions in patient-specific blood flow simulations”; page 115, “lumped heart models”; page 119, “lumped-parameter heart model at the inlet”); 


Antiga and Taylor do not teach but Vignon-Clemental does teach:
each of the one or more boundary conditions associated with an outflow boundary is coupled to one or more of a distributed model or a lumped parameter model (Vignon-Clemental: Abstract, “outflow boundary conditions imposed to represent the vascular bed downstream of the modeled domain. The most common outflow boundary conditions for three-dimensional simulations of blood flow are prescribed constant pressure or traction and prescribed velocity profiles”; page 3780, “derive appropriate outflow boundary conditions”; page 3784, “Remark 2. The method described above can also be used when the impedance is derived from a  zerodimensional) lumped parameter model”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Antiga and Taylor (directed to modeling blood flow) and Vignon-Clemental (directed to an outflow boundary) and arrived at modeling blood flow with outflow boundaries. One of ordinary skill in the art would have been motivated to make such a combination “for idealized and patient specific 3D geometries, using physiological values” (Taylor: Conclusions).

Regarding claims 40, 48 and 56, Antiga does not teach but Taylor does teach:
The system of claim 39, wherein the inflow boundaries are assigned with a prescribed value for velocity, flow rate, or pressure (Taylor: page 114, “Patient-Specific Physiologic Models and Boundary Conditions…Velocity profiles were prescribed at the inlet and outlets to achieve a desired flow distribution”, page 115, “inlet or outlet boundaries of the patient-specific numerical model”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Antiga (directed to generating combined surface and mesh models from surface models) with Taylor (directed to inflow boundaries with pressure) and arrived at generating combined surface and mesh models and inflow boundaries with pressure.  One of ordinary skill in the art would have been motivated to make such a combination to “ensure that individual patients get the best possible hemodynamic outcomes in the near term and in the long term” (Taylor: page 126).

Regarding claims 41 and 49, Antiga does not teach but Taylor does teach:
The system of claim 40, wherein the prescribed value is determined by noninvasively measuring physiologic characteristics of the patient (Taylor: pg. 116, Fig. 3, “Pressure”, “flow”, “impedance”; page 112, “measure blood flow noninvasively”; Abstract, “biomechanical models based on noninvasive medical imaging could provide invaluable data on the in vivo service environment where cardiovascular devices are employed and on the effect of the devices on physiologic function”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Antiga (directed to generating combined surface and mesh models from surface models) with Taylor (directed to measuring physiologic characteristics) and arrived at generating combined surface and mesh models and measuring physiologic characteristics.  One of ordinary skill in the art would have been motivated to make such a combination to “ensure that individual patients get the best possible hemodynamic outcomes in the near term and in the long term” (Taylor: page 126).


Claims 43 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “An image-based modeling framework for patient-specific computational hemodynamics” (“Antiga”) in view of “Patient-Specific Modeling of Cardiovascular Mechanics” (“Taylor”) in view of “Three-dimensional echocardiography: assessment of inter- and intra-operator variability and accuracy in the measurement of left ventricular cavity volume and myocardial mass” (“Nadkarni”).
Regarding claims 43 and 51, Antiga and Taylor do not teach but Nadkarni teaches:
The system of claim 42, wherein the one or more patient-specific physiologic parameters include blood pressure, patient height, patient weight, or myocardial mass (Nadkarni: page 1258, “myocardial mass measurements were made”, 3.2. “Myocardial mass accuracy”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Antiga and Taylor (directed to modeling blood flow) with Nadkarni (directed to physiologic parameters) and arrived at modeling blood flow including physiologic parameters. One of ordinary skill in the art would have been motivated to make such a combination because “accuracy in measurement, is of utmost importance in determining the efficiency and applicability of a diagnostic technique” (Nadkarni: page 1270).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148